Citation Nr: 1550064	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-22 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He also served in the Army Reserve.  He died in December 1999.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the June 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2008, the RO denied service connection for cause of death and eligibility to Dependents' Educational Assistance.  Subsequently, in April 2009, the Appellant submitted a medical opinion dated March 2009 from Ethan R. Allen, D.O., which indicated that the Veteran's death was secondary to exposure to toxic chemical warfare materials in Vietnam.  As new and material evidence was received within one year of the rating decision, any subsequent decision must relate back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2008 rating decision did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Service connection for cause of death requires evidence indicating that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).
Malignant (cancerous) tumors are chronic, per se, and therefore will be presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Here, the evidence of record shows that the Veteran was treated for melanoma many years subsequent to military service.  See VA Treatment Records (May 1998-May 1999).  In June 1998, the Veteran underwent major abdominal skin surgery with right axilla lymph node biopsy and right inguinal lymph node biopsy.  VA Treatment Records (June 8, 1998).  In April 1999, the Veteran underwent a second major surgery of right axillary dissection, and was followed by radiation therapy and chemotherapy.  Dr. Allen's Medical Opinion (March 2009).  The Veteran died of metastatic melanoma on December 24, 1999.  Id.  

If an appellant cannot establish service connection on a presumptive basis, an appellant may still establish service connection on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, even if the Veteran's melanoma cannot be presumed to have been incurred in service, the Appellant can still establish service connection on a direct basis.

As mentioned above, Dr. Allen indicated in his March 2009 medical opinion that the Veteran's death was secondary to exposure to toxic chemical warfare materials in Vietnam.  The Appellant stated that Dr. Allen's medical opinion shows that the Veteran's death was a result of exposure to Agent Orange in Vietnam.  Statement in Support of Claim (April 2009).  In a statement dated March 2010, the Appellant alleged that the Veteran was exposed to toxic chemicals secondary to a gas explosion, which caused the Veteran's cancer.  

In October 2015, the Appellant submitted a medical opinion from Aliya Ali, M.D., dated August 2015, which indicates that it is as likely as not that the Veteran's exposure in service to very high levels of Ultraviolet (UV) radiation placed him at increased risk for developing melanoma.  Dr. Ali concluded that it is at least as likely as not that the metastatic melanoma that caused the Veteran's death was incurred by his military service.  In support of her opinion, Dr. Ali submitted articles and reports linking exposure to UV radiation to melanoma, and a World Health Organization report documenting the UV index in Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (or elsewhere recognized) shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The RO noted in the Statement of the Case that Vietnam in-country service was conceded based on the response from the National Personnel Records Center (NPRC).  See Statement of the Case (June 2013).  However, the claims file does not include the June 12, 2008 NPRC report.  Nevertheless, conceding that the Veteran served in Vietnam, the Board presumes that he was exposed to an herbicide agent, such as Agent Orange.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (August 10, 2012).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era (or elsewhere recognized) is not warranted for melanoma and non-melanoma skin cancer (basal cell and squamous cell).  See id. at 47927.  Therefore, the Veteran's diagnosis of melanoma cannot be presumptively associated with exposure to Agent Orange.  However, as mentioned above, when service connection cannot be granted on a presumptive basis, an appellant may still establish service connection on a direct basis.  See Stefl, 21 Vet. App. at 123.
In light of the conflicting medical and lay evidence of record as to the etiology of the Veteran's melanoma, the Board finds that it is necessary to obtain a VA medical opinion to reconcile whether the Veteran's melanoma is related to any incident of his military service, to include his alleged exposure to UV radiation and Agent Orange.  Moreover, the claims file is missing the Veteran's service treatment record (consisting of a pre-induction physical dated February 10, 1966), death certificate, NPRC report, memorandum of formal finding of federal records unavailability dated June 24, 2008 (remaining service treatment records), and an article entitled "Air Force Study Reveals Apparent Association Between Cancer and Agent Orange Exposure."  The RO referred to these documents in the Statement of the Case.  Therefore, these documents need to be associated with the claims file.  In addition, the Appellant requests assistance with obtaining private treatment records.
Accordingly, the case is REMANDED for the following actions:

1.  It appears that some of the Veteran's records are missing from the claims file.  Per the June 2013 SOC, the following records are not currently of record and need to be obtained:  service treatment record (consisting of a pre-induction physical dated February 10, 1966); memorandum of formal finding of federal records unavailability dated June 24, 2008 (remaining service treatment records); Veteran's death certificate; June 12, 2008 NPRC report, and article entitled "Air Force Study Reveals Apparent Association Between Cancer and Agent Orange Exposure;" and the substantive appeal with the claims file.

2.  After the above development has been completed, obtain a VA opinion from an appropriate medical professional.  The VA examiner is to identify the etiology of the Veteran's melanoma.  Specifically, the examiner should render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's melanoma was causally related to UV radiation and/or Agent Orange exposure the Veteran received during service.  The examiner is to review the entire claims file and address Dr. Allen's March 2009 opinion and Dr. Ali's August 2015 opinion, to include the "WHO" article/information referenced.  The examiner's report must include a complete rationale for all opinions expressed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.
3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

